DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7-9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon Wan Jae (KR 101484706 B1; Hereinafter “Jae”).
Regarding Claim 1 Jae discloses a CMP pad conditioner manufacturing method (See Para. 29), comprising:
a mask layer formation step in which a mask layer (23, See Fig. 3(a)) having multiple insertion grooves (25, See Fig. 3(a)) is formed on a surface of a metal plate shank (21, See Fig. 3(a) and Para. 46 that describes the base substrate 21 to be made of metal) (Also See Para. 11, “laminating a photosensitive film (23) on the base substrate (21) and forming a plurality of seating holes (25) in the photosensitive film” that meets the claimed step description);
a diamond grit particle placement step in which diamond grit particles (27, See Fig. 3a-b and Para 51 describing the particles 27 to be diamonds) are placed in the insertion grooves, respectively;(See Para. 11 & 30 “inserting abrasive particles (27) into the seating hole(25)”)
a diamond grit particle securing step in which a setting plating portion (28, See Fig. 3(b)) is formed in the insertion grooves to secure lower portions of the diamond grit particles to the surface of the metal plate shank (See Fig. 3b and para. 11 &30 “Forming a first plating layer (28) filling the seating hole”);
a mask removal step (See Para. 11” removing the photosensitive film(23)”) in which the mask layer is removed from the surface of the metal plate shank to expose the setting plating portion and upper portions of the diamond grit particles(See Para. 11 “removing the photosensitive film(23)” and Figs. 3b-c, where is shown that if the film 23 is removed the surface of the base substrate 21 would exposed the setting plating portion (28) and upper portions of the diamond grit particles (27));
a plating layer formation step (See Para. 11 and Fig. 3c)) in which a plating layer(29, Fig. 3c) is formed on the surface of the metal plate shank(21, Fig. 3c), a surface of the setting plating portion(28, See fig. 3c), and surfaces of the lower portions of the diamond grit particles(27, See Fig. 3c) with the upper portions of the diamond grit particles exposed (See Fig. 3c where the upper portions of  27 are exposed and See Para 11. “then forming a second plating layer (29) connected to the first plating layer(28) and covering an upper surface of the base substrate(21)”); and
a coating layer formation step (See Para. 11 and Fig. 3d) in which a coating layer (31, See Fig. 3d) is deposited over a surface of the plating layer (29, Fig 3d) and surfaces of the exposed upper portions of the diamond grit particles. (See Fig. 3d and Para. 11 “Forming a boundary layer on an upper surface of the substrate”)
Regarding Claim 4 Jae discloses the CMP pad conditioner manufacturing method according to claim 1, wherein, in the plating layer formation step, the plating layer comprises a single layer formed by plating nickel (Ni). (See Para. 59 “The second coating layer 29 is preferably composed of nickel”)
Regarding Claim 7 Jae discloses A CMP pad conditioner, comprising:
a metal plate shank (21, See Fig. 3d and Para. 46 that describes the base substrate 21 to be made of metal), diamond grit particles (27, See Fig. 3d and Para 51 describing the particles 27 to be diamonds each having a lower end secured to a surface of the metal plate shank (Diamond Particles 27 are secured by layer 28);
a plating layer (29, See Fig. 3d) formed on the surface of the metal plate shank (21, See Fig. 3d) and surfaces of lower portions of the diamond grit particles to expose upper portions of the diamond grit particles (See Fig. 3d); and
a coating layer (31, See Fig. 3d) deposited over a surface of the plating layer and surfaces of the upper portions of the diamond grit particles. (See Fig. 3d and Para. 11 “Forming a boundary layer on an upper surface of the substrate”)
Regarding Claim 8 Jae discloses the CMP pad conditioner according to claim 7, further comprising:
a setting plating portion (28, See Fig. 3d) formed on the surfaces of the lower portions of the diamond grit particles (27, See Fig. 3d) and the surface of the metal plate shank by a plating method (See para. 11 &30 “Forming a first plating layer (28) filling the seating hole), the setting plating portion being attached to the surface of the metal plate (See Fig. 3d) and the lower portions of the diamond grit particles to secure the diamond grit particles to the surface of the metal plate shank (See Fig. 3d).
Regarding Claim 9 Jae discloses the CMP pad conditioner according to claim 7, wherein the plating layer comprises a single layer formed by plating nickel (Ni). (See Para. 59 “The second coating layer 29 is preferably composed of nickel”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon Wan Jae (KR 101484706 B1; Hereinafter “Jae”) in view of Chien-Min Sung (US 6368198 B1; Hereinafter “Sung”)
Regarding Claim 2 Jae discloses the CMP pad conditioner manufacturing method according to claim 1, Jae is silent to the coating layer formation step being a diamond-like carbon (DLC) thin film; Sung teaches a CMP Pad manufacturing method (See col 4 line 10-15) wherein the coating formation step, the coating layer is a diamond like carbon thin film (130 See Fig. 3 and See Col 6 Line 22-33).
 It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jae to incorporate the teachings of Sung and provide the CMP Pad manufacturing method with a coating layer formation step that uses a diamond-like carbon (DLC) thin film. Doing so would add anti-corrosive protection to the CMP pad (See Abstract of Sung), thereby preventing erosion of the brazing alloy by the chemical slurry used in conjunction with the CMP pad (See Abstract of Sung)
Regarding Claim 3 Jae as modified discloses the CMP pad conditioner manufacturing method according to claim 2, wherein, in the coating layer formation step, the coating layer is formed to a thickness of 0.1 um to 5 um. (See Col 6 Line 30-33 of Sung; wherein the thickness is disclosed to be from .1-5 to 5 micrometers; in the range of the of the claimed limitation)
Claims 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon Wan Jae (KR 101484706 B1; Hereinafter “Jae”) in view of Wu et al. (US 20120149287 A1; Hereinafter Wu).
 Regarding Claim 5 Jae discloses the CMP pad conditioner manufacturing method according to claim 1, Jae is silent to the plating layer comprising two layers formed by sequentially plating nickel (Ni) and PNC (Pd+Ni+Cr). Wu teaches a CMP Pad manufacturing method (See Para. 39-40) with layers formed by sequentially plating (See Para. 41 “a series of films overlying each other”) different metals such as Nickel Palladium and Chromium (See Para. 40 “The bonding layer can be formed of a metal, such as, Ni, Cr, Au, Ag, Pt, Pd, Rh, W, Ti, V, Co, Cu, Zn, Mo, and a combination thereof.”).  
Per MEPE 2143-I, choosing from a finite number of identified predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the finite number of identified predictable solutions are: Having the layers formed sequentially by nickel and combinations of nickel, palladium and chromium ; further the prior art to teaches a CMP pad with a bonding layer that can be formed of a metal, such as, Ni, Cr, Au, Ag, Pt, Pd, Rh, W, Ti, V, Co, Cu, Zn, Mo, and a combination thereof that is also plated sequentially (See Para. 41 “The bonding layer can include multiple films and more particularly, a series of metal films bonded to each other” i.e. Two sequential layers as claimed).  Therefore, since modifying the prior art of Jae to have a CMP pad formed with a bonding layers that can be formed of multiple films of metals or combinations thereof (Nickel, palladium, chromium and combinations thereof included), can easily be made without any change in the operation of the prior art of Jae; and in view of the teachings of the prior art of Wu there will be reasonable expectations of success, it would have been obvious to have modified the invention of Jae by having the plating layer formed by sequentially plating nickel (Ni) and PNC (Pd+Ni+Cr) in order to form a lasting bond and facilitate permanently securing the abrasive grains to the major surface of the substrate as taught by Wu(See Para. 40 of Wu).
Regarding Claim 10 Jae discloses The CMP pad conditioner according to claim 7, Jae is silent to the plating layer comprising two layers formed by sequentially plating nickel (Ni) and PNC (Pd+Ni+Cr). Wu teaches a CMP Pad (See Para. 39-40) with layers formed by sequentially plating (See Para. 41 “a series of films overlying each other”) different metals such as Nickel, Palladium and Chromium (See Para. 40 “The bonding layer can be formed of a metal, such as, Ni, Cr, Au, Ag, Pt, Pd, Rh, W, Ti, V, Co, Cu, Zn, Mo, and a combination thereof.”).  
Per MEPE 2143-I, choosing from a finite number of identified predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the finite number of identified predictable solutions are: Having two layers formed sequentially by nickel and combinations of nickel, palladium and chromium and or combinations thereof; further the prior art to teaches a CMP pad with a bonding layer that can be formed of a metal, such as, Ni, Cr, Au, Ag, Pt, Pd, Rh, W, Ti, V, Co, Cu, Zn, Mo, and a combination thereof that is also plated sequentially (See Para. 41 “The bonding layer can include multiple films and more particularly, a series of metal films bonded to each other” i.e. Two sequential layers as claimed).  Therefore, since modifying the prior art of Jae to have a CMP pad formed with a bonding layers that can be formed of multiple films of metals or combinations thereof (Nickel, palladium, chromium and combinations thereof included), can easily be made without any change in the operation of the prior art of Jae; and in view of the teachings of the prior art of Wu there will be reasonable expectations of success, it would have been obvious to have modified the invention of Jae by having the plating layer formed by two sequential layers nickel (Ni) and PNC (Pd+Ni+Cr) in order to form a lasting bond and facilitate permanently securing the abrasive grains to the major surface of the substrate as taught by Wu(See Para. 40 of Wu).
Regarding Claim 11 Jae discloses The CMP pad conditioner according to claim 7, Jae is silent to the plating layer comprises three layers formed by sequentially plating nickel (Ni), PNC (Pd+Ni+Cr), and chromium (Cr). Wu teaches a CMP Pad (See Para. 39-40) with layers formed by sequentially plating (See Para. 41 “a series of films overlying each other”) different metals such as Nickel, Palladium and Chromium (See Para. 40 “The bonding layer can be formed of a metal, such as, Ni, Cr, Au, Ag, Pt, Pd, Rh, W, Ti, V, Co, Cu, Zn, Mo, and a combination thereof.”).  
Per MEPE 2143-I, choosing from a finite number of identified predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the finite number of identified predictable solutions are: Having two layers formed sequentially by nickel and combinations of nickel, palladium and chromium and or combinations thereof; further the prior art to teaches a CMP pad with a bonding layer that can be formed of a metal, such as, Ni, Cr, Au, Ag, Pt, Pd, Rh, W, Ti, V, Co, Cu, Zn, Mo, and a combination thereof that is also plated sequentially (See Para. 41 “The bonding layer can include multiple films and more particularly, a series of metal films bonded to each other” i.e. Three sequential layers as claimed).  Therefore, since modifying the prior art of Jae to have a CMP pad formed with a bonding layers that can be formed of multiple films of metals or combinations thereof (Nickel, palladium, chromium and combinations thereof included), can easily be made without any change in the operation of the prior art of Jae; and in view of the teachings of the prior art of Wu there will be reasonable expectations of success, it would have been obvious to have modified the invention of Jae by having the plating layer formed by two sequential layers nickel (Ni) and PNC (Pd+Ni+Cr) in order to form a lasting bond and facilitate permanently securing the abrasive grains to the major surface of the substrate as taught by Wu(See Para. 40 of Wu).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon Wan Jae (KR 101484706 B1; Hereinafter “Jae”) in view of Chien-Min Sung (US 6368198 B1; Hereinafter “Sung”), as applied to Claim 2, and in further view of Wu et al. (US 20120149287 A1; Hereinafter “Wu”).
Regarding Claim 6 Jae as modified discloses the CMP pad conditioner manufacturing method according to claim 2, Jae as modified is silent to the plating layer comprises three layers formed by sequentially plating nickel (Ni), PNC (Pd+Ni+Cr), and chromium (Cr). Wu discloses a CMP Pad manufacturing method (See Para. 39-40) with layers formed by sequentially plating (See Para. 41 “a series of films overlying each other”) different metals such as Nickel Palladium and Chromium (See Para. 40 “The bonding layer can be formed of a metal, such as, Ni, Cr, Au, Ag, Pt, Pd, Rh, W, Ti, V, Co, Cu, Zn, Mo, and a combination thereof.”).  
Per MEPE 2143-I, choosing from a finite number of identified predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the finite number of identified predictable solutions are: Having the layers formed sequentially by nickel and combinations of nickel, palladium and chromium; further the prior art to teaches a CMP pad with a bonding layer that can be formed of a metal, such as, Ni, Cr, Au, Ag, Pt, Pd, Rh, W, Ti, V, Co, Cu, Zn, Mo, and a combination thereof that is also plated sequentially (See Para. 41 “The bonding layer can include multiple films and more particularly, a series of metal films bonded to each other” i.e Three Layers as claimed).  Therefore, since modifying the prior art of Jae to have a CMP pad formed with a bonding layers that can be formed of multiple films of metals or combinations thereof (Nickel, palladium and chromium included), can easily be made without any change in the operation of the prior art of Jae; and in view of the teachings of the prior art of Wu there will be reasonable expectations of success, it would have been obvious to have modified the invention of Jae by having the plating layer formed by sequentially plating nickel (Ni) and PNC (Pd+Ni+Cr) in order to form a lasting bond and facilitate permanently securing the abrasive grains to the major surface of the substrate as taught by Wu(See Para. 40 of Wu).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chien-Min Sung (US 20140308883 A1) – Relates to a CMP conditioner comprising a substrate; a bonding layer, disposed on the substrate; and an abrasive layer, having a thin metal sheet and a first layer of abrasive particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723